Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,975,121 to Tschirky in view of US Patent 5,832,604 to Johnson et al (Johnson).
In Reference to Claim 20
Tschirky discloses stator for a helical gear device, comprising: a first section including a stack of cutter disks (Fig. 24a, 104), each of the cutter disks including: a front surface (Fig. 24a, annotated by the examiner), a rear surface (Fig. 24a, annotated by the examiner), an interior surface (Fig. 24a, annotated by the examiner) defining a central opening extending from the front surface to the rear surface, a first cutting edge (Fig. 24a, annotated by the examiner) along the front surface and the interior surface, and a second cutting edge (Fig. 24a, annotated by the examiner) along the rear surface and the interior surface, the interior surface forming a same number of lobes for the central opening as the set of radially inwardly extending lobes, each of the cutter disks being aligned along a common centerline, and 
Tschirky does not teach the stacked disks.
Johnson discloses first helically convoluted chamber is formed as the stack of the cutter disks expose.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Tschirky to incorporate teachings from Johnson.  Doing so, would result in stator disks being formed in stacked method.  Both inventions of Tschirky and Johnson are in the same field of endeavor, Johnson teaches a method of improving the flexibility of manufacturing in product length with stacked stator disks.

    PNG
    media_image1.png
    430
    595
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 7,396,220 to Delpassand et al and US Patent 4,144,001 to Streicher.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12/2/21